DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mike Haynes on 03/02/2021.
Claim 13 (Amended) A mobile computing device comprising: 
at least one processor;
at least one memory device including instructions that, are executed by the at least one processor, to cause the mobile computing device to perform the steps of: 
acquiring information related to a song, the information including a plurality of lines of lyrics, each of the plurality of lines of lyrics being associated with a respective start time and a respective end time;
acquiring a song corresponding to the plurality of lines of lyrics;
playing the song in synchronicity with the plurality of lines of lyrics, 
by acquiring information about a 
first line of lyrics out of a plurality of lines of lyrics associated with the song, wherein the first line of lyrics has a start time at or before the first line of lyrics has an end time at or after the 
displaying at least the first line of lyrics;
receiving a command 
scrolling through a subset of the plurality of lines of lyrics based on the command;
displaying the subset of the plurality of lines of lyrics during scrolling;
receiving a selection of a second line of lyrics from the subset of plurality of lines of lyrics;

identifying the start time associated with the selected second line of lyrics 
playing the song at a track time corresponding to the start time associated with the selected second line of lyrics.

Claim 14 (Amended) The mobile computing device of claim 13, wherein the selection of the selected second line of lyrics is received as a tap gesture, double-tap gesture, or a swipe gesture.

 the step of: playing play the song at a speed that is faster or slower than a regular playback speed.
Claims 17-25 (canceled).
Claim 26 (Amended) A system comprising:
a computer server and a mobile computing device,
wherein the computer server comprises:
a first processor,
a first memory device including instructions that are executed by the processor to cause the computer server to perform the steps of: 
transmitting a song to the mobile computing device as part of a streaming-media service, 
transmitting information related to the song, the information including a plurality of lines of lyrics, each of the plurality of lines of lyrics being associated with a respective start time and a respective end time, and
receiving, from a mobile computing device, instructions to transmit the song to the mobile computing device at a time other than a start time of the song as part of a streaming-media service or to play the song at a time other than the start time of the song,
wherein the mobile computing device comprises: 
a processor;
a memory device including instructions that are executed by the processor, to cause the mobile computing device to perform the steps of: 
acquiring information related to the song;
acquiring the song;
playing the song in synchronicity with the plurality of lines of lyrics by comparing a 
displaying the first line of lyrics;
receiving a command 
scrolling through a subset of the plurality of lines of lyrics based on the command;
displaying the subset of the plurality of lines of lyrics during scrolling;
receiving a selection of a second line of lyrics from the subset of plurality of lines of lyrics; 

identifying the start time associated with the selected second line of lyrics 
playing the song at a track time corresponding to the start time associated with the selected second line of lyrics, or requesting from the computer server the song at a time corresponding to the start time associated with the selected second line of lyrics. 

Claim 27 (Amended) A mobile computing device comprising: 
a processor;
a memory device including instructions that, are executed by the processor to cause the mobile computing device to perform the steps of: 
acquiring a synchronization index comprising a plurality of words, said synchronization index associating a word or range of words from the plurality of words with a specific time or time range within corresponding multimedia;
acquiring multimedia corresponding to the plurality of words, wherein said multimedia is at least one of an audio track or a video;
playing the multimedia in synchronicity with the words, 
by acquiring information about a 
by identifying a first word or range of words associated with the multimedia, wherein the first word or range of words has a start time at or before the first word or range of words has an end time at or after the 
first word or range of words;
receiving a command 
scrolling through a subset of words from the plurality of words based on the command;
displaying the subset of the words during scrolling;
receiving a selection of a second word or range of words;

identifying a start time associated with the second word or range of words 
playing the multimedia at a time corresponding to the start time associated with thesecond word or range of words.
Claim 28 (Amended) The mobile computing device of claim 27, wherein the instructions, are executed by the processor, cause the processor to act upon a combination comprising the multimedia and the synchronization index, wherein the combination defines a content item selected from a group of content items consisting of: a song including music and associated lyrics, an audio book and associated electronic book, a movie and associated screenplay, a music video and associated transcription thereof, a news report and associated transcription thereof, a television show and associated transcription thereof, a documentary and associated transcription thereof, a radio broadcast and associated transcription thereof, a podcast and associated transcription 
Claim 29 (Amended) The computing device of claim 27, wherein the instructions  step of: playing play the multimedia at a speed that is faster or slower than regular playback speed.
Reason for Allowance
The following is an examiner’s statement of reason for allowance:
The present invention is related to system and device providing lyrics and receive selection of lyrics and presenting and playing the track. A karaoke system is old and well known in the art. For example Bokestad U.S. Patent Publication 20070026370 and Iwanaga U.S. Patent No. 7010291 discloses the karaoke system. 
The prior art of Yamazaki U.S. Publication 20080292272 and Radcliffe U.S. Publication 20040266337 discloses acquiring information related to a song, the 
   The combination of prior art neither singly nor in combination teaches: receiving a command; scrolling through a subset of the plurality of lines of lyrics based on the command; displaying the subset of the plurality of lines of lyrics during scrolling; receiving a selection of a second line of lyrics from the subset of plurality of lines of lyrics; identifying the start time associated with the selected second line of lyrics; and playing the song at a track time corresponding to the start time associated with the selected second line of lyrics.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685